Citation Nr: 1613829	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  10-43 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss on an extraschedular basis.

2.  Entitlement to an initial rating greater than 10 percent for degenerative joint disease of the thoracolumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from June 1963 to August 1971, including a period of active duty for training (ACDUTRA) or special active duty between June 1984 and March 1985, and additional U.S. Navy Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision in which the RO granted a claim of service connection for bilateral hearing loss, assigning a zero percent (non-compensable) rating effective July 10, 2009.  The Veteran disagreed with this decision in January 2013.  He perfected a timely appeal in March 2013.  A Travel Board hearing was held at the RO in June 2014 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

In August 2014, the Board granted service connection for a low back disability and peripheral neuropathy of the upper and lower extremities, but denied a higher initial rating for bilateral hearing loss, including on an extraschedular basis.  The Veteran, through an attorney, appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In September 2015, the Court vacated and remanded only that part of the Board's August 2014 decision which had denied an initial compensable rating for bilateral hearing loss on an extraschedular basis.  See Warlick v. McDonald, No. 14-3109 (Vet. App. Sep. 10, 2015).  In light of the Court's decision, the Board has characterized this issue as stated on the title page of this decision.

The Board notes that, in an October 2014 rating decision, the RO granted, in pertinent part, the Veteran's claim of service connection for degenerative joint disease of the thoracolumbar spine, assigning a 10 percent rating effective July 10, 2009.  The Veteran disagreed with this decision in June 2015. 

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the September 2015 Memorandum Decision, the Court noted that the Board found a referral for extraschedular consideration was not warranted because the Veteran "has not described any unusual or exceptional features associated with his hearing loss and has not described how his hearing loss has affected him in an exceptional or unusual manner."  The Court, however, observed that the Veteran maintained that his difficulty hearing and processing oral cues caused him to have headaches.  The Court noted that the Board did not address this evidence.  In addition, the Court observed that although the Board noted the Veteran's contentions that his condition was of such severity that it compromised his hearing in the presence of background noise and limited his ability to hear women's voices and participate in telephone conversations, the Board failed to provide any explanation as to why it found that the Veteran's disability rating reasonably described this disability picture.  

The Court further observed that the Board also failed to address the combined effect of the Veteran's disabilities when assessing the propriety of a referral for extraschedular evaluation.  The Court noted that as the Federal Circuit has made clear, "[t]he clear language and the use of the term 'disability picture' in the
context of § 3.321(b)(1) refers to the collective impact of a veteran's 'service-connected disability or disabilities.'" Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014) ("Limiting referrals for extraschedular evaluation to considering a veteran's disabilities individually ignores the compounding negative effects that each individual disability may have on the veteran's other disabilities.").  The Court noted that because the Veteran has "several other service-connected disabilities-three of which were addressed in the decision on appeal," the Board's discussion of his disability picture for purposes of § 3.321(b) should have addressed the collective impact of "all his service-connected disabilities."  Parenthetically, the Board observes that Yancy v. McDonald, No. 14-3390, 2016 WL 747304 (Vet. App. Feb. 26, 2016) has since been issued.

As noted in the Introduction, the RO granted a claim of service connection for degenerative joint disease of the thoracolumbar spine in an October 2014 rating decision.  The Veteran disagreed with this decision in June 2015.  To date, however, the RO has not issued a Statement of the Case (SOC) on this claim.  Where a claimant files a notice of disagreement and the RO has not issued an SOC, the issue must be remanded to the RO for an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  Thus, the Board finds that, on remand, the RO should issue an SOC to the Veteran and his service representative on the issue of entitlement to an initial rating greater than 10 percent for degenerative joint disease of the thoracolumbar spine.

Accordingly, the case is REMANDED for the following action:

1.  In light of the findings of a September 2015 CAVC Memorandum Decision, schedule the Veteran for an appropriate VA examination for purposes of determining whether the Veteran's service connected bilateral hearing loss is manifested by a chronic headache disability.  The Veteran's claims file, including this remand, should be made available for review by the examiner.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that the Veteran's service connected bilateral hearing disability (i) causes or (ii) aggravates (i.e., permanently worsened beyond the natural progress of the disorder) a chronic headache disability.  If aggravation is found, then the examiner should quantify the degree of such aggravation, if possible.  

The examiner is requested to provide a thorough rationale for any opinion provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain in detail why an opinion cannot be provided without resort to speculation.

2.  Thereafter, refer the Veteran's initial compensable rating claim for bilateral hearing loss to the Director, Compensation Service, for extraschedular consideration of this claim.  See 38 C.F.R. § 3.321(b)(1).  The Director also is asked to consider the collective impact of the Veteran's service-connected disabilities in accordance with Johnson v. McDonald, 762 F.3d 1362 (2014).  A copy of the Director's decision on this claim must be included in the file.

3.  Issue a Statement of the Case (SOC) to the Veteran and his service representative on the claim of entitlement to an initial rating greater than 10 percent for degenerative joint disease of the thoracolumbar spine.  A copy of any SOC issued should be included in the claims file.  This claim should be returned to the Board for further appellate consideration only if the Veteran perfects a timely appeal.

4.  After completing the action necessary to comply with the requests of this remand, readjudicate the claim of entitlement to an initial compensable rating for bilateral hearing loss on an extraschedular basis. If any benefit sought remains denied, issue a Supplemental SOC (SSOC) and provide the Veteran with the requisite period of time to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




